DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejections of claims 5, 6, 11, and 12 under 35 USC 112(b) set forth in the prior Office action, except as restated below.  Therefore, the overcome rejections are withdrawn.
The rejection of claims 1-12 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recited the limitation “each predetermined time” and claim 6 recites the limitations "every predetermined time" and “each predetermined time.”  There is insufficient antecedent basis for these limitations in the claims because the terms “each” and “every” refer to predetermined times that have not be previously recited or defined in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160024704 by Janke et al. in view of WO2010072556A1 by Udluft et al. and U.S. Patent Application Publication 20050268670 by Hirasawa et al.
As to claim 1, Janke teaches a washing machine comprising a tub and a motor (fig. 1); and a control unit 96 (para. 25) configured to measure a plurality of types of data previously set (unbalance monitoring data, paras. 47-48) while the tub accelerates from a first to a second velocity (para. 47); and control the motor so that the tub is rotated in a preset manner based on a calculated UB pattern (paras. 51-53, the acceleration profile is reset and determined based on a calculated UB pattern).
Janke does not teach inputting data into a pre-learned artificial neural network and calculate an expected UB pattern as a result value.  However, one of ordinary skill in the art would have recognized as obvious to use an artificial neural network for this purpose.  Udluft teaches imputing unbalance data into a pre-learned artificial neural network to determine an expected unbalance pattern (para. 23).  Udluft teaches that a major advantage of using a learned approach is that a machine learning process can distinguish significantly more states and actions than a manually determined strategy and can achieve good laundry distribution much faster than a manual strategy (para. 23).  One of ordinary skill in the art would have been motivated to modify the control unit configuration of Janke to input the data into a pre-learned artificial neural network to calculate an expected unbalance pattern in order to realize the advantages taught by Udluft, mainly distinguishing more states and actions and at a faster speed than a manual strategy.
Janke also does not teach that a first UB value is measured at the first velocity, a determination is made whether the value is equal to or greater than a preset value, and start accelerating the tub to the second velocity when the value is smaller than the preset value, wherein the preset value is a limit of the first UB value to go to a next dehydration process.  However, one of ordinary skill in the art would have recognized as obvious to configure the controller of Janke to perform those functions in view of Hirasawa.  Hirasawa teaches measuring an UB value at a first speed, determining if the value is smaller than an upper limit (i.e. preset reference value), and accelerating the tub if the UB value is smaller than the upper limit; it also teaches that the upper limit is an UB value limit to continue dehydration beyond rotation at the first speed (i.e. limit to go to a next dehydration process of accelerating) (paras. 15-18).  Hirasawa teaches the importance of measuring an UB value and determining that it is less than a threshold value before continuing a dehydration process – namely to prevent abnormal vibrations when rotating an abnormally large unbalanced load at high speeds by stopping acceleration and preventing the dehydration process from continuing (para. 18).  One of ordinary skill in the art would have been motivated to configure the controller of Janke based on the teachings of Hirasawa in order to prevent vibration and noise when a laundry load has a high degree of unbalance.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Janke teaches that clothes are dispersed by raising and falling (i.e. non-satellizing) at the first velocity and in acceleration to the second velocity (para. 47).
As to claim 3, Janke teaches that clothes dispersion is performed before the tub reaches the second velocity and at the second velocity clothes are stuck to the tub (satellized) that hinders dispersion (para. 47).
As to claim 4, Janke teaches that the data comprises UB values for a predetermined time (para. 47); also note that Udluft teaches using time-weighted average values as data types (paras. 55-58).
As to claim 5, Janke teaches measuring data at predetermined times in an acceleration section from the first to the second velocity (paras. 47, 49).
As to claim 6, Janke teaches determining an acceleration profile based on an unbalance pattern (para. 3).  While Janke does not explicitly teach whether its acceleration profile includes deceleration and maintenance components, Udluft teaches a determination of whether to accelerate, decelerate, or maintain of tub speed at predetermined times based on an expected unbalance pattern (para. 50).
As to claims 7-10, Janke teaches determining an acceleration profile based on an unbalance pattern (para. 3), but does not teach UB increase, maintenance, and decrease patterns and decreasing, maintaining, and increasing rotational velocity for respective patterns.  However, Udluft teaches decreasing, maintaining, or increasing rotational velocity based on expected unbalance patterns in order to perform an optimal action to achieve stability while maintaining satisfactory unbalance levels (paras. 50-52).
As to claim 11, Janke teaches stopping rotation of the tub when the UB value exceeds a preset reference value (fig. 6, step 210, unacceptable imbalance, step 212 decelerate drum, which may include stopping rotation, para. 52).
As to claim 12, Janke teaches stopping rotation of the tub (resetting acceleration profile, para. 52) when the rotation fails to reach the second velocity when accelerating from the first velocity (para. 51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711